IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 02-50348



LINDA IRENE MEISTER,

                                                      Plaintiff-Appellant,

versus

TEXAS ADJUTANT GENERAL’S DEPARTMENT;
DANIEL JAMES III, BRIGADIER GENERAL,
in his official capacity as ADJUTANT
GENERAL OF THE STATE OF TEXAS,

                                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                            (A-97-CV-941-JN)
                          --------------------
                             March 17, 2003

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant      Linda   Irene   Meister   appeals   from   the

district court’s grant of summary judgment in favor of Defendants-

Appellees, dismissing Meister’s Title VII claims for retaliatory

transfer and retaliatory failure to promote.          In our de novo review

of   these   grants   of   summary   judgment,   we   have   considered   the

appellate briefs and oral arguments of able counsel and the record



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on appeal, as a result of which we are convinced that the judgments

should be affirmed.

                        I. Retaliatory Transfer

     Meister’s transfer was lateral in nature, did not involve a

demotion in duties or title, and did not result in a diminution of

compensation.     Under our case law, therefore, it was not an

“ultimate employment decision” and cannot form the basis of an

actionable retaliatory transfer claim under Title VII. See, e.g.,

Burger v. Central Apartment Management, Inc., 168 F.3d 875 (5th

Cir. 1999); Jackson v. Dallas Indep. Sch. Dist., 2000 WL 191674, *3

n.4 (N.D.Tex.), aff’d., 232 F.3d 210 (5th Cir. 2000); Palmer v.

Transit Mgmt. Southeast Louisiana, 2000 WL 41204, *5 (E.D.La.),

aff’d.,   232   F.3d   208   (5th   Cir.   2000).        Summary   judgment    on

Meister’s transfer claim was properly granted.

                  II. Retaliatory Failure to Promote

     Meister’s failure to obtain promotion to the position of State

Human Resources Manager/Program Administrator IV, in contrast, was

an ultimate employment decision; and she was able to demonstrate

awareness by her employer that she had filed a discrimination suit

in temporal proximity to the decision to promote an applicant other

than Meister.    She was not, however, able to demonstrate a genuine

issue of material fact to support her charge of pretext regarding

her employer’s proffered non-discriminatory reason for failing to

promote   Meister.      We    are   satisfied,      on    the   basis   of    the

uncontradicted summary judgment evidence, that the methodology

                                      2
established and followed by her employer in screening the 31

applications from which to select six applicants for interviews was

fair and objective, and that Meister was not clearly more qualified

than the applicant ultimately selected for the position.                       This

demonstrates that the employer’s reason for hiring an applicant

other than Meister (and 29 others) was both legitimate and non-

discriminatory.         As such, Meister failed to bear the burden of

demonstrating     that    she   was   clearly    better     qualified    for    the

position than the successful, non-protected applicant who was

ultimately selected.         See Odom v. Frank, 3 F.3d 839 (5th Cir.

1993).

      “Unless disparities in curricula vitae are so apparent as

virtually to jump off the page and slap us in the face, we judges

should be reluctant to substitute our views for those of the

individual charged with the evaluation duty by virtue of their

years of experience and expertise in the field in question.”                    Id.

at 847.    Based on a comparison of Meister’s application with those

of the six who were selected for interview, including the one who

was   promoted,    we    cannot    say   that   she   has    demonstrated      that

reasonable and fair-minded persons in the exercise of impartial

judgment, might have found pretext in the employer’s proffered

explanation for interviewing those six other persons for the

position    in   question    and   for   selecting     the    eventual   winner.

Summary judgment was, therefore, properly granted on Meister’s

Title VII claim for retaliatory failure to promote as well.

                                         3
AFFIRMED.


                S:\OPINIONS\UNPUB\02\02-50348.0.wpd
                                  4/29/04 10:46 am




            4